UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	May 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Annual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide  from budget concerns in the United States to the eurozones debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnams equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a company’s stock, however, may not accurately reflect this underlying value.A stock may be mispriced for different reasons, and it is often the result of behavioral bias — when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. Themanagers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stock’s valuation and to determine whether the market’s generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities topursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnam’s Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the fund’s portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors orstocks. In all their decisions, the managers are guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is “behavioral insight.” Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stock’s price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Capital Opportunities Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the 12 - month reporting period, and how did Putnam Capital Opportunities Fund perform? Equity markets experienced considerable volatility as the U.S. economy struggled to secure a more solid recovery and the markets reacted to persistent uncertainty and a periodic heightened sense of risk from macro events. When the reporting period began, concerns about the European debt crisis fueled risk aversion. In the summer, favorable election results in Greece and additional stimulus measures by the European Central Bank [ECB] boosted investors’ confidence that the region was on the road to recovery. Still, uncertainty lingered as the United States began focusing on its own national debt and budget deficit issues. Following the reelection of President Obama, Congress spent weeks in contentious debate about what action to take to avoid the end-of-the year fiscal cliff, a combination of expiring tax breaks and automatic spending cuts. By early January, however, Congress passed legislation that averted most of the fiscal cliff’s effects and provided clarity on the tax environment. At the same time, the economic recovery continued to gather strength, albeit slowly. By the beginning of this year, the United States saw increasing signs of recovery in the job market. Lower interest rates and an increased willingness by banks to issue loans supported This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Capital Opportunities Fund 5 recovery in housing, and price improvements continued throughout the market. Consumer confidence also improved. Just when it seemed the European crisis was stabilizing, however, the island nation of Cyprus experienced its own financial crisis. Although market volatility spiked, markets stabilized following a bailout resolution. Equity markets continued to rally in the first quarter. With this backdrop, the fund underperformed its benchmark, the Russell 2500 Index, and the average return for its Lipper peer group, Small-Cap Core Funds. For the year, small- and mid-cap stocks in general outperformed large-cap stocks. The challenge for the portfolio was largely in stock selection and, in particular, identifying value opportunities. Stock selection in the consumer discretionary sector contributed to underperformance. The fund was also underweight in the utilities sector. Many investors have been seeking out dividends and have been willing to pay high prices for companies with high yields. What is your investment philosophy and stock - selection process? We rely on bottom-up, fundamental research. When investors are fearful about short-term events, stocks often trade below their intrinsic value. That’s when we buy. We also try to invest with a long-term horizon. Conversely, when stock prices of holdings in the portfolio trade above what we believe is their intrinsic value, we try to capitalize on those opportunities and trim those exposures. Some investors are trying to figure out what the environment will be like for the next quarter or the next year. We try to look at a company with a longer-term view of two to three years. In the portfolio, we can invest Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Short-term assets and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Capital Opportunities Fund in both value and growth stocks, but we tend to be closer to the value portion of that stylebox. Still, we will acquire growth stocks in the portfolio when we determine they are undervalued. Which holdings contributed to fund performance during the period? Inter Parfums , which manufactures perfumes for different corporate brands, was the top contributor. The company recently added some name brands to its customer lineup. Although the company lost Burberry as a customer in March, it received a large cash payment from Burberry for the conclusion of the contract. Inter Parfums’ sales did well as it appeared many consumers purchased Burberry products in advance of the relationship ending. The company has a significant amount of cash available to buy more licenses for new products. Also contributing was Cabela’s, a sporting goods superstore that specializes in hunting and camping equipment. The company instituted some inventory changes, experienced a higher profit margin, and opened several new stores. The fund no longer holds this stock. ValueClick , an online advertising company, also contributed. The company benefited from the trend of more media buyers transitioning to online advertising from print media. In the financials sector, SEI Investments , an asset management company, contributed to performance. SEI benefited from the overall price appreciation in the equity market and This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Capital Opportunities Fund 7 also from increased sales from its wealth management platform. What holdings detracted from fund performance during the period? We held two private, for-profit education companies in the portfolio that detracted: ITT Educational Services and Apollo Group. We believed that these stocks were inexpensively priced. During the period, the U.S. government increased its scrutiny of for-profit educational programs. We believed that this sentiment had been reflected in the stock price, but the prices declined further. We have since sold both of these holdings from the portfolio. F5 Networks also hurt performance. F5 makes products that enhance the performance of computer networks and data storage. The company was negatively affected by the slowdown in information technology spending, particularly by the U.S. government and telecom companies. While the stock detracted during the period, we still hold it in the portfolio because we have confidence in the company. F5 has no debt, has generally high returns on capital, and generates solid free cash flows. Some of our energy holdings also detracted from performance. Key Energy Services , which provides drilling and services for domestic and international energy companies, was a detractor. Its shares were hurt by lower oil prices and natural gas prices during the period. Walter Energy, a producer and exporter of metallurgical coal for the steel industry, also detracted. The lower price of natural gas, compared with that of coal, had a negative impact on the company during the period. The fund no longer holds Walter Energy. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Capital Opportunities Fund Given the volatility and uncertainty during the period, did you make any allocation shifts within the portfolio? We increased our exposure to the consumer discretionary and financials sectors, and decreased our allocation to the health-care sector. Within financials, we found opportunities in regional banks that became more attractive as credit quality continued to improve. In the consumer discretionary sector, we found opportunities in retail where some companies were hurt by demand issues, but their long-term potential looked attractive, in our view. Health-care stocks generally appear to be fully valued by the market, which limits the opportunities in the sector. What is your outlook for the coming months? The fund is positioned for a slowly improving economy. We believe that the U.S. recovery will be led by the resurgence of the housing sector. We may also see a pickup in the automotive industry as consumers are beginning to replace aging cars at a faster pace. In our view, consumers seem to be gradually putting the recession behind them. The United States is beginning to see some incremental increases in consumer spending, while consumer debt is growing. With this view in mind, the portfolio is overweight to the financials, information technology, consumer discretionary, and industrials sectors. Those industry sectors typically would perform well in a recovery. We remain committed to our fundamental bottom-up analysis, with a focus on those sectors I just mentioned where we are finding the best values. Still, we are mindful of many risks out there. In our opinion, an economic hard landing in China is probably the biggest risk to global growth. The country has had a huge expansion of credit over the past several years. If the economy were to experience a hard landing, it would have a significant impact on the global economy. At the moment, Europe seems to have stabilized, but another wave of panic over the region’s financial situation could also disrupt markets. Another risk is oil prices. If oil prices spiked, we believe there would be a slowdown in consumer spending. And the housing recovery is likely at risk of stalling if there were an increase in interest rates. Thank you, Joe, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. Capital Opportunities Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.54% 7.12% 6.75% 6.75% 6.75% 6.75% 7.00% 6.75% 7.28% 7.79% 7.80% 7.79% 10 years 167.31 151.94 147.91 147.91 147.73 147.73 154.04 145.15 160.71 174.18 174.50 174.04 Annual average 10.33 9.68 9.50 9.50 9.50 9.50 9.77 9.38 10.06 10.61 10.63 10.61 5 years 53.52 44.69 47.93 45.93 47.84 47.84 49.60 44.36 51.68 55.58 55.76 55.50 Annual average 8.95 7.67 8.15 7.85 8.13 8.13 8.39 7.62 8.69 9.24 9.27 9.23 3 years 35.42 27.63 32.56 29.56 32.36 32.36 33.44 28.77 34.54 36.64 36.80 36.57 Annual average 10.63 8.47 9.85 9.01 9.79 9.79 10.09 8.79 10.40 10.97 11.01 10.95 1 year 11.59 5.17 10.72 5.72 10.68 9.68 11.06 7.18 11.28 11.97 12.10 11.91 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Capital Opportunities Fund Comparative index returns For periods ended 4/30/13 Lipper Small-Cap Core Funds Russell 2500 Index category average* Annual average (life of fund) 7.98% 7.54% 10 years 193.75 168.53 Annual average 11.38 10.27 5 years 46.60 39.79 Annual average 7.95 6.81 3 years 44.10 36.26 Annual average 12.95 10.78 1 year 18.96 15.47 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/13, there were 716, 638, 564, 340, and 144 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $24,791 and $24,773, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $24,515. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $26,071, $27,418, $27,450, and $27,404, respectively. Capital Opportunities Fund 11 Fund price and distribution information For the 12-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — 1 1 1 Income $0.005 — $0.016 $0.022 $0.036 Capital gains — Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 4/30/12 $12.56 $13.33 $11.29 $11.42 $11.75 $12.18 $12.32 — — $12.85 7/2/12* — $12.08 $12.08 — 4/30/13 14.01 14.86 12.50 12.64 13.05 13.52 13.71 14.37 14.38 14.34 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.62% 7.19% 6.82% 6.82% 6.82% 6.82% 7.08% 6.82% 7.35% 7.87% 7.87% 7.86% 10 years 191.83 175.05 170.49 170.49 170.49 170.49 177.64 167.92 184.66 199.48 199.62 199.12 Annual average 11.30 10.65 10.46 10.46 10.46 10.46 10.75 10.36 11.03 11.59 11.60 11.58 5 years 60.24 51.03 54.49 52.49 54.31 54.31 56.37 50.90 58.43 62.43 62.51 62.24 Annual average 9.89 8.60 9.09 8.80 9.06 9.06 9.35 8.58 9.64 10.19 10.20 10.16 3 years 42.18 34.00 39.09 36.09 38.95 38.95 40.06 35.16 41.09 43.48 43.55 43.31 Annual average 12.45 10.25 11.63 10.82 11.59 11.59 11.89 10.57 12.16 12.79 12.81 12.74 1 year 10.40 4.05 9.60 4.60 9.58 8.58 9.89 6.04 10.16 10.80 10.85 10.67 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. 12 Capital Opportunities Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 4/30/12 1.27% 2.02% 2.02% 1.77% 1.52% 0.85%* 0.75%* 1.02% Annualized expense ratio for the six-month period ended 4/30/13† 1.24% 1.99% 1.99% 1.74% 1.49% 0.86% 0.76% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.61 $10.59 $10.59 $9.27 $7.94 $4.59 $4.06 $5.29 Ending value (after expenses) $1,150.70 $1,146.80 $1,146.00 $1,148.80 $1,150.20 $1,153.80 $1,155.20 $1,153.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Capital Opportunities Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.21 $9.94 $9.94 $8.70 $7.45 $4.31 $3.81 $4.96 Ending value (after expenses) $1,018.65 $1,014.93 $1,014.93 $1,016.17 $1,017.41 $1,020.53 $1,021.03 $1,019.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Capital Opportunities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of common stock performance. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Capital Opportunities Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Capital Opportunities Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Capital Opportunities Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Capital Opportunities Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the “fund”) at April 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 7, 2013 Capital Opportunities Fund 19 The fund’s portfolio 4/30/13 COMMON STOCKS (98.6%)* Shares Value Aerospace and defense (2.3%) AeroVironment, Inc. † S 121,600 $2,354,176 Alliant Techsystems, Inc. S 35,000 2,602,600 Cubic Corp. 39,700 1,705,909 Hexcel Corp. † 76,200 2,324,100 Air freight and logistics (0.4%) Forward Air Corp. 42,000 1,549,380 Airlines (1.8%) Allegiant Travel Co. 41,800 3,757,820 Spirit Airlines, Inc. † 120,000 3,204,000 Auto components (0.8%) Autoliv, Inc. (Sweden) S 18,203 1,391,073 BorgWarner, Inc. † 19,523 1,526,113 Biotechnology (1.2%) Cubist Pharmaceuticals, Inc. † 38,861 1,784,497 Myriad Genetics, Inc. † 103,700 2,888,045 Capital markets (2.7%) E*Trade Financial Corp. † 116,000 1,193,640 SEI Investments Co. 202,300 5,797,918 Waddell & Reed Financial, Inc. Class A 82,922 3,554,866 Chemicals (1.4%) Innophos Holdings, Inc. 41,900 2,149,889 Koppers Holdings, Inc. 30,000 1,317,300 Methanex Corp. (Canada) 49,959 2,117,262 Commercial banks (9.1%) Associated Banc-Corp. 131,600 1,877,932 Bancorp, Inc. (The) † 284,386 3,697,018 Bank of Hawaii Corp. 39,000 1,859,910 Bank of the Ozarks, Inc. 52,400 2,144,732 BOK Financial Corp. 40,100 2,505,849 Bond Street Holdings, LLC 144A Class A† F 38,819 543,466 City National Corp. S 39,118 2,238,723 Commerce Bancshares, Inc. S 61,845 2,480,603 Cullen/Frost Bankers, Inc. 18,474 1,116,014 East West Bancorp, Inc. 142,832 3,475,103 F.N.B. Corp. 155,100 1,766,589 First Citizens BancShares, Inc. Class A 13,844 2,580,798 National Bank Holdings Corp. Class A 66,250 1,196,475 OmniAmerican Bancorp, Inc. † 48,100 1,197,690 Popular, Inc. (Puerto Rico) † 100,960 2,876,350 Signature Bank † 13,600 973,896 SVB Financial Group † 17,836 1,268,318 Valley National Bancorp S 127,898 1,149,803 20 Capital Opportunities Fund COMMON STOCKS (98.6%)* cont. Shares Value Commercial services and supplies (0.6%) Tetra Tech, Inc. † 81,200 $2,134,748 Communications equipment (2.0%) F5 Networks, Inc. † 27,200 2,078,896 Netgear, Inc. † 43,700 1,301,823 Polycom, Inc. † 217,954 2,288,517 Riverbed Technology, Inc. † 127,700 1,897,622 Construction and engineering (0.9%) Primoris Services Corp. 153,700 3,387,548 Consumer finance (0.7%) Portfolio Recovery Associates, Inc. † 21,100 2,590,025 Containers and packaging (1.3%) Boise, Inc. 378,700 3,025,813 Owens-Illinois, Inc. † 71,800 1,886,904 Diversified consumer services (2.1%) H&R Block, Inc. 78,826 2,186,633 Hillenbrand, Inc. 76,800 1,929,984 Sotheby’s Holdings, Inc. Class A S 113,272 4,018,891 Diversified financial services (0.9%) CBOE Holdings, Inc. 55,700 2,090,421 MSCI, Inc. Class A † 34,800 1,186,680 Electric utilities (0.9%) El Paso Electric Co. 5,126 192,020 NV Energy, Inc. 89,700 1,940,211 Pepco Holdings, Inc. 53,200 1,202,320 Electrical equipment (2.4%) AMETEK, Inc. 49,960 2,033,872 AZZ, Inc. 80,900 3,421,261 Brady Corp. S 64,200 2,175,096 Hubbell, Inc. Class B 17,715 1,699,931 Electronic equipment, instruments, and components (0.9%) FLIR Systems, Inc. 77,000 1,871,870 MTS Systems Corp. 26,400 1,609,080 Energy equipment and services (3.3%) Atwood Oceanics, Inc. † S 42,000 2,060,100 Helmerich & Payne, Inc. 31,900 1,869,978 Key Energy Services, Inc. † S 240,258 1,427,133 McDermott International, Inc. † 293,400 3,133,512 Oil States International, Inc. † 23,851 2,131,325 Superior Energy Services, Inc. † 75,100 2,072,009 Food and staples retail (0.2%) Nash Finch Co. 36,823 756,713 Capital Opportunities Fund 21 COMMON STOCKS (98.6%)* cont. Shares Value Food products (1.0%) Darling International, Inc. † 109,200 $2,021,292 J&J Snack Foods Corp. 25,600 1,920,512 Gas utilities (1.1%) Chesapeake Utilities Corp. 3,621 192,321 Laclede Group, Inc. (The) 41,300 1,927,479 UGI Corp. 47,000 1,926,060 Health-care equipment and supplies (0.8%) Greatbatch, Inc. † 50,000 1,397,000 Thoratec Corp. † 47,070 1,703,934 Health-care providers and services (5.1%) Bio-Reference Labs, Inc. † S 154,500 3,939,750 Chemed Corp. S 40,700 3,321,934 Ensign Group, Inc. (The) 69,200 2,413,004 Hanger, Inc. † 70,000 2,127,300 Magellan Health Services, Inc. † 25,800 1,319,928 Mednax, Inc. † S 33,000 2,928,090 Owens & Minor, Inc. S 65,500 2,133,335 Patterson Cos., Inc. 43,600 1,654,620 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) S 68,804 2,739,775 Choice Hotels International, Inc. S 55,450 2,165,877 Panera Bread Co. Class A † 15,094 2,675,110 Household durables (2.5%) Harman International Industries, Inc. S 40,820 1,825,062 iRobot Corp. † S 50,327 1,464,012 Jarden Corp. † 50,400 2,268,504 Lennar Corp. Class A S 65,535 2,701,353 NVR, Inc. † 1,469 1,513,070 Household products (0.6%) Energizer Holdings, Inc. S 25,300 2,443,727 Insurance (5.0%) American Financial Group, Inc. 26,183 1,263,853 Amtrust Financial Services, Inc. S 61,900 1,959,754 Aspen Insurance Holdings, Ltd. S 36,975 1,412,075 Endurance Specialty Holdings, Ltd. S 26,479 1,296,677 Genworth Financial, Inc. Class A † 191,700 1,922,751 HCC Insurance Holdings, Inc. 31,007 1,320,898 Horace Mann Educators Corp. 59,400 1,339,470 Protective Life Corp. 37,500 1,427,250 Stancorp Financial Group 29,722 1,283,396 Torchmark Corp. S 33,100 2,054,517 Validus Holdings, Ltd. 48,900 1,888,029 W.R. Berkley Corp. 46,187 2,005,440 22 Capital Opportunities Fund COMMON STOCKS (98.6%)* cont. Shares Value Internet software and services (3.4%) IAC/InterActiveCorp. 45,329 $2,133,636 j2 Global, Inc. 71,500 2,910,050 Liquidity Services, Inc. † S 29,600 973,840 Open Text Corp. (Canada) † S 45,400 2,968,706 ValueClick, Inc. † S 129,837 4,006,770 IT Services (2.6%) Alliance Data Systems Corp. † S 16,828 2,890,546 Broadridge Financial Solutions, Inc. 78,600 1,979,148 Global Payments, Inc. 51,695 2,398,648 NeuStar, Inc. Class A † 60,226 2,642,115 Leisure equipment and products (0.5%) Polaris Industries, Inc. S 20,785 1,791,459 Life sciences tools and services (0.4%) Bruker Corp. † 78,300 1,391,391 Machinery (3.7%) Actuant Corp. Class A S 61,300 1,918,690 AGCO Corp. 64,428 3,430,791 Gardner Denver, Inc. 19,934 1,496,844 Kennametal, Inc. S 55,100 2,203,449 Oshkosh Corp. † 62,154 2,440,166 WABCO Holdings, Inc. † 37,900 2,737,517 Media (0.5%) Valassis Communications, Inc. S 69,870 1,790,768 Metals and mining (1.9%) Commercial Metals Co. 97,100 1,419,602 IAMGOLD Corp. (Canada) 247,100 1,326,927 Kaiser Aluminum Corp. S 24,400 1,537,200 Reliance Steel & Aluminum Co. 48,517 3,157,001 Multi-utilities (0.7%) TECO Energy, Inc. 66,600 1,274,058 Vectren Corp. 35,426 1,330,601 Multiline retail (0.9%) Big Lots, Inc. † S 100,141 3,647,135 Oil, gas, and consumable fuels (2.5%) HollyFrontier Corp. 37,600 1,859,320 Tesoro Corp. 55,400 2,958,360 Whiting Petroleum Corp. † 38,028 1,692,246 World Fuel Services Corp. S 81,500 3,304,825 Paper and forest products (1.7%) Clearwater Paper Corp. † 39,300 1,808,586 Domtar Corp. (Canada) 39,600 2,752,596 Schweitzer-Mauduit International, Inc. 53,800 2,167,602 Capital Opportunities Fund 23 COMMON STOCKS (98.6%)* cont. Shares Value Personal products (0.7%) Inter Parfums, Inc. 97,424 $2,822,373 Pharmaceuticals (1.1%) Jazz Pharmaceuticals PLC † 35,000 2,042,250 Medicines Co. (The) † 66,700 2,251,792 Professional services (1.8%) Exponent, Inc. 35,900 1,891,930 Towers Watson & Co. Class A 39,600 2,887,632 TrueBlue, Inc. † 105,654 2,189,151 Real estate investment trusts (REITs) (5.8%) Brandywine Realty Trust S 147,400 2,200,682 DiamondRock Hospitality Co. 184,011 1,836,430 Highwoods Properties, Inc. S 52,100 2,137,663 Hospitality Properties Trust S 92,394 2,717,308 Kimco Realty Corp. S 58,022 1,379,763 LaSalle Hotel Properties S 86,394 2,240,196 Liberty Property Trust S 48,800 2,097,912 Mack-Cali Realty Corp. 66,700 1,852,259 National Health Investors, Inc. S 20,462 1,355,403 Omega Healthcare Investors, Inc. 74,742 2,456,770 Piedmont Office Realty Trust, Inc. Class A S 95,000 1,949,400 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. S 22,200 2,198,244 Road and rail (1.5%) Heartland Express, Inc. 148,300 2,012,431 Landstar Systems, Inc. 68,200 3,727,812 Semiconductors and semiconductor equipment (3.1%) KLA-Tencor Corp. 35,326 1,916,436 Lam Research Corp. † 65,068 3,007,443 Omnivision Technologies, Inc. † S 120,900 1,621,269 Silicon Laboratories, Inc. † S 46,600 1,850,486 Skyworks Solutions, Inc. † 86,706 1,913,601 Teradyne, Inc. † S 106,900 1,757,436 Software (3.2%) ANSYS, Inc. † 16,935 1,369,364 Autodesk, Inc. † 70,900 2,792,042 FactSet Research Systems, Inc. S 14,808 1,392,989 Manhattan Associates, Inc. † 33,000 2,316,930 Synopsys, Inc. † 81,631 2,903,615 TIBCO Software, Inc. † 87,098 1,690,572 Specialty retail (4.3%) Aaron’s, Inc. 63,614 1,826,358 Aeropostale, Inc. † 85,723 1,256,699 ANN, Inc. † 38,800 1,146,152 Buckle, Inc. (The) S 37,538 1,822,470 24 Capital Opportunities Fund COMMON STOCKS (98.6%)* cont. Shares Value Specialty retail cont. Cato Corp. (The) Class A 46,644 $1,119,922 Foot Locker, Inc. 35,900 1,251,833 Francesca’s Holdings Corp. † 75,012 2,142,343 Guess?, Inc. S 68,184 1,887,333 Jos. A. Bank Clothiers, Inc. † 61,963 2,706,544 Ulta Salon, Cosmetics & Fragrance, Inc. 16,100 1,411,165 Textiles, apparel, and luxury goods (2.4%) Crocs, Inc. † 150,045 2,403,721 Deckers Outdoor Corp. † 27,156 1,496,839 Iconix Brand Group, Inc. † S 98,973 2,835,576 Steven Madden, Ltd. † 47,803 2,324,660 Thrifts and mortgage finance (0.8%) Provident New York Bancorp S 149,598 1,352,366 Simplicity Bancorp, Inc. 116,496 1,747,440 Tobacco (0.3%) Universal Corp. S 17,594 1,012,535 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 8,997 708,963 Total common stocks (cost $313,752,321) SHORT-TERM INVESTMENTS (22.6%)* Shares Value Putnam Short Term Investment Fund 0.04% L 10,492,979 $10,492,979 Putnam Cash Collateral Pool, LLC 0.18% d 76,263,777 76,263,777 Total short-term investments (cost $86,756,756) TOTAL INVESTMENTS Total investments (cost $400,509,077) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $384,612,337. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Capital Opportunities Fund 25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $61,266,434 $— $— Consumer staples 10,977,152 — — Energy 22,508,808 — — Financials 97,515,299 543,466 — Health care 33,296,870 — — Industrials 59,995,817 — — Information technology 58,483,450 — — Materials 24,666,682 — — Utilities 9,985,070 — — Total common stocks — Short-term investments 10,492,979 76,263,777 — Totals by level $— The accompanying notes are an integral part of these financial statements. 26 Capital Opportunities Fund Statement of assets and liabilities 4/30/13 ASSETS Investment in securities, at value, including $74,996,349 of securities on loan (Note 1): Unaffiliated issuers (identified cost $313,752,321) $379,239,048 Affiliated issuers (identified cost $86,756,756) (Notes 1 and 5) 86,756,756 Dividends, interest and other receivables 251,296 Receivable for shares of the fund sold 342,756 Receivable for investments sold 4,397,903 Total assets LIABILITIES Payable for investments purchased 8,751,517 Payable for shares of the fund repurchased 747,279 Payable for compensation of Manager (Note 2) 196,706 Payable for custodian fees (Note 2) 5,453 Payable for investor servicing fees (Note 2) 75,047 Payable for Trustee compensation and expenses (Note 2) 126,461 Payable for administrative services (Note 2) 714 Payable for distribution fees (Note 2) 93,323 Collateral on securities loaned, at value (Note 1) 76,263,777 Other accrued expenses 115,145 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $356,831,359 Undistributed net investment income (Note 1) 1,427,369 Accumulated net realized loss on investments (Note 1) (39,133,118) Net unrealized appreciation of investments 65,486,727 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($268,151,927 divided by 19,138,717 shares) $14.01 Offering price per class A share (100/94.25 of $14.01)* $14.86 Net asset value and offering price per class B share ($12,545,696 divided by 1,003,719 shares)** $12.50 Net asset value and offering price per class C share ($24,203,078 divided by 1,914,232 shares)** $12.64 Net asset value and redemption price per class M share ($4,322,678 divided by 331,297 shares) $13.05 Offering price per class M share (100/96.50 of $13.05)* $13.52 Net asset value, offering price and redemption price per class R share ($17,077,024 divided by 1,245,789 shares) $13.71 Net asset value, offering price and redemption price per class R5 share ($11,914 divided by 829 shares) $14.37 Net asset value, offering price and redemption price per class R6 share ($8,921,817 divided by 620,537 shares) $14.38 Net asset value, offering price and redemption price per class Y share ($49,378,203 divided by 3,444,446 shares) $14.34 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 27 Statement of operations Year ended 4/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $7,913) $5,801,747 Interest (including interest income of $17,703 from investments in affiliated issuers) (Note 5) 18,010 Securities lending (Note 1) 320,695 Total investment income EXPENSES Compensation of Manager (Note 2) 2,219,656 Investor servicing fees (Note 2) 1,003,059 Custodian fees (Note 2) 13,608 Trustee compensation and expenses (Note 2) 33,607 Distribution fees (Note 2) 1,058,521 Administrative services (Note 2) 10,407 Other 208,939 Total expenses Expense reduction (Note 2) (36,116) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 46,771,490 Net unrealized depreciation of investments during the year (8,550,345) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Capital Opportunities Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/13 Year ended 4/30/12 Operations: Net investment income (loss) $1,628,771 $(38,385) Net realized gain on investments and foreign currency transactions 46,771,490 21,555,440 Net unrealized depreciation of investments (8,550,345) (43,514,715) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (100,416) — Class R5 (13) — Class R6 (18) — Class Y (133,905) — Increase in capital from settlement payments (Note 7) — 275,126 Redemption fees (Note 1) 12,076 16,053 Decrease from capital share transactions (Note 4) (10,039,638) (15,919,265) Total increase (decrease) in net assets NET ASSETS Beginning of year 355,024,335 392,650,081 End of year (including undistributed net investment income of $1,427,369 and $125,784, respectively) The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A April 30, 2013 .07 1.39 (.01) — — — 1.25 .52 70 April 30, 2012 .01 (.72) — .01 e 1.27 .05 29 April 30, 2011 — b 2.91 — 1.28 .04 23 April 30, 2010 .01 3.88 (.03) — b — — 1.39 .09 30 April 30, 2009 .05 (2.75) (.06) — — — 1.35 f .71 f 58 Class B April 30, 2013 (.03) 1.24 — 2.00 (.24) 70 April 30, 2012 (.07) (.65) — .01 e 2.02 (.70) 29 April 30, 2011 (.07) 2.64 — 2.03 (.69) 23 April 30, 2010 (.05) 3.54 — 2.14 (.65) 30 April 30, 2009 — b (2.51) — 2.10 f (.05) f 58 Class C April 30, 2013 (.03) 1.25 — 2.00 (.24) 70 April 30, 2012 (.07) (.66) — .01 e 2.02 (.69) 29 April 30, 2011 (.07) 2.66 — 2.03 (.72) 23 April 30, 2010 (.05) 3.58 — 2.14 (.66) 30 April 30, 2009 — b (2.53) — 2.10 f (.04) f 58 Class M April 30, 2013 — b 1.30 — 1.75 .01 70 April 30, 2012 (.05) (.67) — .01 e 1.77 (.45) 29 April 30, 2011 (.05) 2.73 — 1.78 (.45) 23 April 30, 2010 (.03) 3.66 — 1.89 (.41) 30 April 30, 2009 .01 (2.59) — b — — b — — 1.85 f .20 f 58 Class R April 30, 2013 .03 1.36 — 1.50 .26 70 April 30, 2012 (.02) (.70) — .01 e 1.52 (.19) 29 April 30, 2011 (.03) 2.87 — 1.53 (.23) 23 April 30, 2010 (.01) 3.81 (.02) — b — — 1.64 (.17) 30 April 30, 2009 .03 (2.70) (.04) — — — 1.60 f .46 f 58 Class R5 April 30, 2013† .11 2.20 (.02) — — — * 0.71 * 0.81 * 70 Class R6 April 30, 2013† .04 2.28 (.02) — — — * 0.63 * 0.25 * 70 Class Y April 30, 2013 .10 1.43 (.04) — — — 1.00 .77 70 April 30, 2012 .04 (.73) — .01 e 1.02 .31 29 April 30, 2011 .03 2.97 — 1.03 .28 23 April 30, 2010 .03 3.94 (.05) — b — — 1.14 .33 30 April 30, 2009 .08 (2.82) (.08) — — — 1.10 f 1.00 f 58 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Capital Opportunities Fund Capital Opportunities Fund 31 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to April 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2009 0.01% The accompanying notes are an integral part of these financial statements. 32 Capital Opportunities Fund Notes to financial statements 4/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through April 30, 2013. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. For shares purchased before June 24, 2013, a 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. No redemption fee will apply to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Capital Opportunities Fund 33 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $74,996,349 and the fund received cash collateral of $76,263,777. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 34 Capital Opportunities Fund Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2013, the fund had a capital loss carryover of $38,748,560 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $38,748,560 N/A $38,748,560 April 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $228,541 recognized during the period between November 1, 2012 and April 30, 2013 to its fiscal year ending April 30, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, late year loss deferrals and nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $92,834 to decrease undistributed net investment income, $10 to increase paid-in-capital and $92,824 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $75,079,100 Unrealized depreciation (9,748,390) Net unrealized appreciation 65,330,710 Undistributed ordinary income 1,427,369 Capital loss carryforward (38,748,560) Post-October capital loss deferral (228,541) Cost for federal income tax purposes $400,665,094 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Capital Opportunities Fund 35 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $715,231 ClassR5 13 ClassB 37,036 ClassR6 369 ClassC 59,559 ClassY 138,489 ClassM 12,064 Total ClassR 40,298 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $599 under the expense offset arrangements and by $35,517 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $284, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 36 Capital Opportunities Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $621,222 ClassM 31,412 ClassB 128,492 ClassR 70,106 ClassC 207,289 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $27,586 and $203 from the sale of classA and classM shares, respectively, and received $7,889 and $517 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $236,637,846 and $239,030,765, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/13 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 3,794,819 $46,739,723 3,352,805 $38,840,454 Shares issued in connection with reinvestment of distributions 7,499 92,537 — — 3,802,318 46,832,260 3,352,805 38,840,454 Shares repurchased (4,825,440) (60,176,451) (5,193,256) (60,348,278) Net decrease Capital Opportunities Fund 37 Year ended 4/30/13 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 107,730 $1,223,420 147,323 $1,549,558 Shares issued in connection with reinvestment of distributions — 107,730 1,223,420 147,323 1,549,558 Shares repurchased (409,477) (4,621,424) (819,342) (8,617,365) Net decrease Year ended 4/30/13 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 484,288 $5,568,515 534,983 $5,835,021 Shares issued in connection with reinvestment of distributions — 484,288 5,568,515 534,983 5,835,021 Shares repurchased (406,324) (4,639,363) (452,175) (4,743,985) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 12,164 $140,682 39,491 $429,794 Shares issued in connection with reinvestment of distributions — 12,164 140,682 39,491 429,794 Shares repurchased (69,970) (803,196) (158,015) (1,785,085) Net decrease Year ended 4/30/13 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 743,657 $9,147,169 835,084 $9,727,827 Shares issued in connection with reinvestment of distributions — 743,657 9,147,169 835,084 9,727,827 Shares repurchased (589,902) (7,111,298) (441,515) (5,020,097) Net increase For the period 7/3/12 (commencement of operations) to 4/30/13 ClassR5 Shares Amount Shares sold 828 $10,000 Shares issued in connection with reinvestment of distributions 1 13 829 10,013 Shares repurchased — — Net increase 38 Capital Opportunities Fund For the period 7/3/12 (commencement of operations) to 4/30/13 ClassR6 Shares Amount Shares sold 629,053 $9,074,435 Shares issued in connection with reinvestment of distributions 1 18 629,054 9,074,453 Shares repurchased (8,517) (120,791) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 1,335,475 $17,417,010 2,086,611 $24,163,274 Shares issued in connection with reinvestment of distributions 10,005 126,168 — — 1,345,480 17,543,178 2,086,611 24,163,274 Shares repurchased (1,637,503) (22,106,805) (1,347,134) (15,950,383) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 829 100% $11,914 ClassR6 829 0.1 11,921 Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $11,397,570 $67,650,677 $79,048,247 $15,041 $— Putnam Short Term Investment Fund* — 35,847,064 25,354,085 2,662 10,492,979 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Capital Opportunities Fund 39 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $264,666 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,460 related to the settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 40 Capital Opportunities Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Capital Opportunities Fund 41 About the Trustees Independent Trustees 42 Capital Opportunities Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Capital Opportunities Fund 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Proxy Manager, Assistant Clerk, 2010); Senior Financial Analyst, Old Mutual Asset and Associate Treasurer Management (2007–2008); Senior Financial Since 2000 Analyst, Putnam Investments (1999–2007) The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Capital Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Marketing Services Kenneth R. Leibler Janet C. Smith Putnam Retail Management Robert E. Patterson Vice President, One Post Office Square George Putnam, III Principal Accounting Officer, Boston, MA 02109 Robert L. Reynolds and Assistant Treasurer W. Thomas Stephens Custodian Susan G. Malloy State Street Bank Officers Vice President and and Trust Company Robert L. Reynolds Assistant Treasurer President Legal Counsel James P. Pappas Ropes & Gray LLP Jonathan S. Horwitz Vice President Executive Vice President, Independent Registered Principal Executive Officer, and Mark C. Trenchard Public Accounting Firm Compliance Liaison Vice President and PricewaterhouseCoopers LLP BSA Compliance Officer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2013	$62,119	$	$5,474	$ — April 30, 2012	$61,723	$	$5,416	$656 For the fiscal years ended April 30, 2013 and April 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $152,974 and $123,453 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
